Per Curiam.

The single question is, whether the auctioneer could, in this case, maintain a suit in his own name ; and there can he no doubt that the action well lies. The case of Williams v. Millington, (1 H. Black. Rep. 81.) is a very strong authority in favour of the auctioneer’s right to sue in his own name, though the sale is at the owner’s house, and the goods were known to be his property. Lord Lough-borough, Ch. J., held, that the auctioneer had a possession of the goods, coupled with an interest in them, and not a bare custody, like a servant or a shopman, and that it made no difference whether the sale be on the owner’s premises, or in a public auction room; for, in both cases, there is an actual possession by the auctioneer, not merely an authority to Sell. He held, too, that the auctioneer had a special property in him, with a lien for the charges of the sale, the commissions, and the auction duty, which he was bound to pay; and that if the goods were delivered without payment, the auctioneer gave credit to the vendee at his own risk; We cannot find that this case has ever been questioned.
Judgment affirmed.